Citation Nr: 1134935	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability.  

4.  Entitlement to service connection for skin cancer.  

5.  Entitlement to service connection for a disability of the lumbar spine.

6.  Entitlement to service connection for a disability of the cervical spine, to include as secondary to the lumbar spine disability.  

7.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to the lumbar spine disability.  

8.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability.  

9.  Entitlement to a bilateral shoulder disability, to include as secondary to the lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946 and from April 1948 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for hearing loss, tinnitus, a respiratory disability, skin cancer, a disability of the lumbar spine, a disability of the cervical spine, a bilateral ankle disability, a bilateral knee disability, and a bilateral shoulder disability.

The Veteran was scheduled to testify at a video conference hearing at the RO in June 2011 before a Veterans Law Judge sitting in Washington, DC; however, he failed to report to the hearing.  His failure to report to the scheduled hearing without good cause is deemed a withdrawal of the request for the hearing.  

The Veteran served in the Republic of Vietnam from June 1967 to May 1968, and he has a current diagnosis of coronary artery disease.  As such, the issue of service connection for coronary artery disease on a presumptive basis having been incurred as a result of exposure to Agent Orange during service in Vietnam has been raised by the record, but has not yet been adjudicated by the RO.  The matter is therefore referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, a bilateral ankle disability, a bilateral knee disability, a respiratory disability and a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical and lay evidence of record is credible, and establishes that the Veteran's hearing loss as likely as not had its onset during service.  

2.  The Veteran does not report nor does the medical evidence show a current diagnosis of tinnitus.

3.  The medical and lay evidence of record is credible, and establishes that the Veteran does not have a current diagnosis of skin cancer that had its onset during service, or is otherwise related thereto.  







CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Skin cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in August 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the criteria regarding degrees of disability or effective dates for any grant of service connection.  

In response to the August 2006 letter, the Veteran listed the facilities at which he had received treatment for his claimed disabilities and provided the requisite authorization forms so that the RO could obtain the evidence identified by him.  The RO, in turn, requested the evidence identified by the Veteran which included records dated from 1974 to 1976 from Druid City Hospital in Tuscaloosa, records dated from 1987 to 1999 from West Florida Regional Medical Center in Pensacola, more current evidence from Shelby Baptist Medical Center in Alabaster, and South Baldwin Regional Medical Center in Foley, Alabama.  Records were received from all of these facilities except Druid, who responded that they did not have medical records prior to 1980.  The Veteran was informed by way of a May 2007 letter that VA had requested records from Druid.  Although the records could not be obtained, since the Veteran indicated that he was treated at Druid in the 1970s for a spine disability and drop foot, these records would not be relevant to whether the Veteran currently has tinnitus and skin cancer.  Accordingly, the Board may proceed with a decision on those issues.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran opportunity for a physical examination in conjunction with his claims of service connection for hearing loss and tinnitus and obtained a medical opinion as to the likely etiology of the hearing loss; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran was scheduled for a video conference, but failed to report, without good cause shown for his failure to report.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In this regard, the RO has not yet attempted to obtain records from the Social Security Administration (SSA) and the Veteran has reported that he has been totally disabled because of his orthopedic condition since 1980.  When VA has notice that a veteran is receiving disability benefits from the SSA, and it is unclear whether those records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).  Here, the Veteran has clearly explained that he did not receive SSA benefits until he was unable to perform his job duties due to his back related orthopedic and neurologic impairment.  The Veteran has never suggested, nor does the medical evidence of record suggest, that the Veteran has ever received SSA disability benefits due to tinnitus or skin cancer.  The Veteran is certainly competent to state for which disabilities he is receiving SSA benefits, and there is no reason to doubt the Veteran's credibility in this regard.  Although these records are pertinent to the orthopedic claims being remanded, they are not pertinent to the claims being denied, because the Veteran has clearly stated such, and the evidence of record does not show a current disability of tinnitus or skin cancer.  
	

The Veteran was provided a VA audiological examination in November 2007 and a joints and spine examination in January 2009, but those examinations only addressed the Veteran's claims of service connection for hearing loss, tinnitus, and his orthopedic disabilities of the lumbar and cervical spine, shoulder, ankles, and knees.  The Veteran has not been afforded a VA examination in conjunction with his claim of service connection for skin cancer.  This is because no skin cancer was shown in service, and the medical evidence identified by the Veteran does not show any current disability of skin cancer.  In other words, the STRs do not show any disease or injury with respect to skin cancer.  Similarly, the Veteran has provided no evidence of a current disability associated with skin cancer.  The medical evidence of record likewise does not show that he has such disability.  In addition, the Veteran has not identified what the claimed residuals of any such in-service incurrence are or what symptoms he experiences and how often.  Furthermore, the evidence of record, including the private treatment records, is sufficient to allow the Board to render a decision.  As such, no examination is necessary to satisfy VAs duty to assist with respect to these claims.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (as an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for hearing loss, tinnitus, and skin cancer.  



Hearing Loss & Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When the audiometric results reported in ASA units are converted into ISO units, the numbers are somewhat higher.

Some of the audiograms in service are presumed to have been reported using ASA standards because they were recorded prior to November 1, 1967.  As such, the ASA units, when converted to ISO units would be higher, and are shown in parentheses where applicable (and pertinent).

Service treatment records (STRs) show the Veteran's hearing as normal at entry into service in the 1940's, and whispered voice testing during various annual physical examinations was always 15/15.  

The STRs contain the following audiograms:

A February 1956 audiogram noted the following puretone thresholds in decibels:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10(25)
10(20)
10(20)
n/a
10 (15)
n/a
LEFT
10(25)
10(20)
10(20)
n/a
10 (15)
n/a

Based on these figures, a hearing loss for VA purposes was not shown in February 1956.  

An April 1957 audiogram noted the following puretone thresholds in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0(15)
0(10)
5(15)
n/a
10(15)
n/a
LEFT
0(15)
0(10)
0(10)
n/a
5(10)
n/a

Based on these figures, a hearing loss for VA purposes was not shown in April 1957.  Likewise, the Veteran's hearing did not appear to worsen between February 1956 and April 1957.

An October 1963 audiogram noted the following puretone thresholds in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5(20)
-10(0)
0(10)
n/a
5(10)
n/a
LEFT
-10(5)
-10(0)
-10(0)
n/a
5(10)
n/a

Based on these figures, a hearing loss for VA purposes was not shown in October 1963.  Likewise, the Veteran's hearing did not appear to worsen between April 1957 and October 1963.

At a November 1967 separation examination, the following audiometric results are shown:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
15
20
30
LEFT
15
5
15
20
15
35

The diagnosis was minimal high tone hearing loss, bilateral.  

While the above findings do not meet the criteria for a hearing loss for VA disability purposes, the minimal increase in the Veteran's hearing loss in the left ear, and particularly at 6000 Hz is noted.  

An audiogram from the Veteran's discharge examination dated in April 1968 reveals the following puretone thresholds in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
0
5
15
15
30
LEFT
5
5
15
5
5
5

Based on the above findings, the examiner noted a minimal high tone hearing loss.  Although the above findings do not meet the criteria for a hearing loss for VA disability purposes, the minimal increase in the Veteran's loss of hearing at 6000 Hz in the right ear was noted.  

In sum no hearing loss was noted at entry into service in 1944 or in 1948, although there was no audiometric testing done at those times, other than whispered voice testing, which was normal.  

Throughout the Veteran's lengthy service, some hearing loss was noted, and particularly at 6000 Hz; however, there was never a hearing loss for VA purposes noted in the STRs.  

Similarly, current medical evidence also shows a mild high tone hearing loss.  At the VA audiological examination in November 2007, the Veteran had no complaints regarding his hearing.  The examiner noted that the Veteran was exposed to military and occupational noise.  His military noise exposure was significant for artillery noise and explosions during World War II, the Korean War, and Vietnam.  The Veteran's occupational noise exposure included working in a paper mill around a great deal of noise, but he was required to wear hearing protection.  The Veteran denied any tinnitus.  

Audiometric findings revealed the following puretone thresholds in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
35
30
50
n/a
LEFT
0
10
25
30
35
n/a

The average in the right ear was 33 and the average in the left ear was 25.  The speech recognition score on the Maryland CNC word list was 92 percent in the right ear and 94 percent in the left ear.  The diagnosis is mild high frequency sensorineural hearing loss bilaterally.  The Board notes that sensorineural hearing loss results from lesions of the inner ear or auditory nerve.  The Merck Manual § 8 at 781 (18th ed. 2006).  In addition, sensorineural hearing loss is often caused by acoustic trauma or repeated exposure to loud noise.  Id. at 782-83; see Boggs. v. Peake, 520 F.3d 1330, 1332-33 (2008).  

More importantly, however, the results of this audiometric testing shows that the Veteran now meets the threshold criteria for  hearing loss disability for VA purposes because the auditory threshold in three of any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater in the right ear; and, in the left ear, the speech recognition score using the Maryland CNC Test is less than 94 percent.  38 C.F.R. § 3.385.  

Despite these findings, the examiner opined that the Veteran's hearing loss was not caused by military noise exposure.  This opinion was based on the fact that the Veteran reported at the examination that he did not have trouble hearing, and that he did not file a claim for hearing loss.  The fact that the Veteran believes he did not file a claim of service connection for hearing loss or that he does not feel that he has trouble hearing is irrelevant, and therefore the opinion of the VA examiner has no probative value.  What is relevant is that the Veteran has a current hearing loss for VA purposes, and the STRs clearly show an onset of a decrease in the Veteran's hearing during service.  The examiner also rationalized that the Veteran was exposed to a great deal of noise when he worked at a paper mill.  However, the Board notes that the examination report specifically indicates that the Veteran was required to wear hearing protection while working at the paper mill.  The evidence shows that the Veteran is diagnosed as having sensorineural hearing loss, and was exposed to significant noise exposure without hearing protection during his lengthy period of service during three wars, while, by contrast, he wore hearing protection during his post-service occupational noise exposure.  

In sum, the objective evidence of record shows that the Veteran's began to lose his hearing during service, and now has a current hearing loss for VA purposes.  There is no evidence to show that any intervening event contributed to the Veteran's hearing loss other than the conceded in-service excessive noise exposure.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's hearing loss is linked to in-service noise exposure.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for hearing loss is warranted.  

On the other hand, the Veteran does not contend, nor does the evidence show that the Veteran has a current diagnosis of tinnitus.  There are no reports of tinnitus in service, and the Veteran denied tinnitus at the VA examination in November 2007.  As such, there is no in-service evidence of tinnitus, and no current evidence of tinnitus.  Significantly, absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Skin Cancer

As with the tinnitus, the Veteran has provided no evidence whatsoever showing any current skin cancer.  And, there is no evidence of skin cancer in service.  The STRs show that in December 1967, the Veteran had a red lesion of 5 years duration removed from his chin.  The biopsy revealed a diagnosis of capillary hemangioma.  

In March 1968, the Veteran had a lesion under his left eye that had been present for 2 months and refused to heal.  It bled frequently.  On examination, an ulcerated center was observed.  Basal cell was to be ruled out.  There was no STR noting a diagnosis of basal cell and there was no complaint or finding on the Veteran's discharge examination one month later that the Veteran had basal cell or any other type of skin cancer.  Furthermore, the Veteran has provided no evidence whatsoever that he has a current diagnosis of basal cell carcinoma or any other type of skin cancer.  In sum, there is no evidence of record showing a current skin cancer disability.  Significantly, absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For these reasons, the preponderance of the evidence is against the claim and service connection for these disabilities is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is denied.  

Service connection for skin cancer is denied.  


REMAND

The Veteran seeks service connection for orthopedic and neurologic disabilities of the lumbar spine, cervical spine, shoulder, ankles, and knees.  The Veteran maintains that he developed these disabilities, beginning with the lumbar spine, as a result of years of parachute jumping during service.  The Veteran maintains that one of his doctors opined that his multiple jumps in service ultimately led to his current condition, and that he has developed secondary disabilities of the knees, ankles, shoulders and neck, as a result of his lumbar spine disability.  The Veteran also seeks service connection for a respiratory disability, to include asbestosis.  

The STRs are negative for complaints of back pain in particular, but they do show that the Veteran suffered an MVA in service, as well as a fall, and a shoulder injury.  The Veteran also complained of sore feet.  Specifically, a July 1948 record notes that the Veteran was treated for a sprain of the right shoulder.  A January 1950 STR reveals that the Veteran was in an automobile accident 10 days earlier.  He was reportedly having difficulty sleeping due to contused chest, left.  He apparently was positive for a rib fracture.  An October 1950 note reveals complaints of painful feet.  A December 1955 STR notes that the Veteran may have a broken rib, after injuring the left side of his chest 10 days earlier.  The Veteran had point tenderness over the left 6th rib laterally.  In April 1959 the Veteran skinned his left knee in a ball game.  His abrasion became painful and swollen, and was weeping on examination.  He sought treatment and was put on penicillin.  In December 1959, the Veteran fell from the top of a slide to the ground.  He suffered a small laceration to his chin with contusions and lacerations to his tongue and lip.  The April 1968 discharge examination was negative for complaints, findings or a diagnosis of any orthopedic or neurologic disability.  

Post-service medical evidence includes private records showing treatment for back pain beginning in 1987.  Although a May 1996 private discharge summary from The Rehabilitation Institute of West Florida notes the Veteran's complaints of "a greater than 50-year history of low back pain" other private treatment records from 1996 from The Rehabilitation Institute of West Florida refer to "an injury in 1980" but provide no further details of this supposed injury in 1980.  Indeed the Veteran reports that his back pain became unbearable in 1980, when he developed neurological manifestations of foot drop and sciatica, and the record shows that he had his first back surgery in 1980; however, the Veteran never actually claimed that he suffered a specific injury in 1980.  Likewise, the records that refer to a back injury in 1980 do not indicate that the Veteran reported a history of, or described, or claimed to have suffered from, any back injury.  They merely state that the Veteran had a back injury in 1980.  Thus, it is unclear as to why these various examination reports in the file refer to an injury in 1980.  Furthermore, the first evidence of record showing evidence of a current disability of a lumbar spine disability, a discharge summary from West Florida Regional Medical Center in 1987, specifically indicates that there is no history of an injury.  Thus, it is entirely plausible that the Veteran's doctors presumed that the Veteran suffered some sort of injury in 1980 simply because that is when his back pain became suddenly more severe due to the onset of neurological symptomatology, because there is simply no evidence that the Veteran was involved in any injury in 1980 and according to the record, he has never asserted such.  

The record further shows that there are no records available from prior to 1987 showing treatment for back pain, even though the Veteran asserts that he received treatment from Druid City Hospital in the mid 1970's.  Unfortunately, in an attempt to retrieve these documents, Druid replied that they did not keep records dated prior to 1980.  Thus, there is no evidence, other than the Veteran's contentions, that he suffered from back pain, or received treatment for this pain, prior to 1987.  

Nonetheless, the Veteran is certainly credible to state when his back pain began, and there is no reason to doubt his credibility in this regard.  That notwithstanding, because he is not competent to provide a medical nexus opinion as to whether the current state of his lumbar spine is related to the numerous jumps and/or fall, automobile accident or any other incident of service, a medical opinion was obtained in January 2009.  

The examiner noted that the Veteran had his initial lumbar laminectomy in 1980, but that this left him with weakness in the S1 distribution and an atrophied weak leg.  The examiner further noted that the Veteran had additional lumbar spine surgeries in 1987 and 1990 for herniated discs.  In 1990, the Veteran had surgery for problems with his cervical spine.  In 1996, the Veteran had another surgery for decompression of L2-3.  Importantly, the examiner noted that the Veteran had a history of trauma to the spine, namely, that he was a paratrooper and jumped out of airplanes in 1953.  

Based on the physical examination and x-ray imaging, the diagnosis was degenerative disc disease of the lumbar spine and cervical spine.  The examiner opined that the current conditions of the ankle, knee, neck and back problems was less likely as not caused by or a result of parachute and glider duty.  The examiner noted a review of the Veteran's STRs, and in particular, the April 1968 discharge examination which showed no complaints of swollen or painful joints, no evidence of a back brace or support, no arthritis or rheumatism, and no bone, joint, or other deformity.  The examiner also noted that there was no medical evidence/documentation of symptoms or a condition prior to 1980.  

The medical opinion is inadequate.  It is based on a presumption that the Veteran's back pain began during service; however, the Veteran does not necessarily contend that his back pain began during service.  Rather, the Veteran maintains that the stress placed on his joints during service during his duty as a paratrooper ultimately resulted in his back pain and other joint arthritis, which began at some point after service, and as the evidence clearly demonstrates, became quite severe in 1980.  Importantly, the regulations governing service connection allow for service connection to be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, the examiner completely disregards the Veteran's reports regarding the onset of his back pain, as noted by his remarks at the end of the examination report which question whether the Veteran was involved in an injury in 1980.  As is noted above, the Veteran has never reported that he incurred an injury in 1980, and has always maintained that his back pain began before that time, but that it only worsened severely, to the point of needing surgery during that year.  Because the Veteran is competent to report numerous parachute jumps during service, and because he is competent to report the onset of his back pain; and, because his statements in this regard are deemed credible, another examination is necessary.  

The examiner should base his opinion on the Veteran's credible statements regarding the onset of the back pain, and for the purpose of clarity, ask the Veteran if he suffered any specific injury to the back in 1980, or whether his prior back pain simply worsened at that time.  Then, the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's lumbar and cervical spine disabilities are a result of the numerous stresses placed on the Veteran's spine and other joints during service as a result of his duty as a paratrooper.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's other joint problems of the shoulder, ankles and knees are related to the parachute jumps in service, and/or secondary to the lumbar and/or cervical spine disabilities.

Also, there is a September 2006 memorandum from C.J. Talbert, M.D. of Southlake Orthopaedics, noting that the Veteran had been followed for hip joint revision surgery for instability in January 2006.  Dr. Talbert notes that the Veteran mentioned to him that Dr. Fernandez of Tuscaloosa stated that a lot of his degenerative joint problems may be related to his military career and being a paratrooper.  Dr. Talbert then states that it is possible that his conditions are related to his prior military duty.  Unfortunately, while Dr. Talbert does state this is a possibility, he does not indicate whether it is at least as likely as not (a 50 percent or higher probability).  This standard must be met for entitlement to service connection.  Furthermore, although the Veteran stated that Dr. Fernandez told him that his joint problems may be related to his military career, it is unclear who exactly Dr. Fernandez is, and statements such as this amount to hearsay, which carry little probative value.  Nevertheless, on remand, the Veteran should contact Dr. Fernandez and/or provide the necessary authorization so that the RO may contact Dr. Fernandez, to obtain such an opinion.  

Finally, the Veteran should be asked to provide any medical evidence showing treatment for back pain prior to 1987, including, but not limited to periods prior to, and after treatment from Druid.  

The Veteran should also be notified pursuant to 38 C.F.R. § 3.159(e) that records from Druid City Hospital could not be obtained.

Regarding the claim for service connection for a respiratory disability, service treatment records from the Veteran's lengthy period of service show various treatments for acute colds, viruses, and infections, including a bout of bronchitis in late September/October 1958.  In February 1959, the Veteran was treated for a cough of about one-week's duration.  On examination, he had an asthmatic expiratory wheeze.  The Veteran was treated for bronchitis with an antibiotic.  In August 1959, the Veteran was treated for an upper respiratory infection, but his chest was clear on examination.  There is no other mention of bronchitis, wheezing, or any other respiratory infection, other than the common cold, throughout the remainder the Veteran's period of active service.  The Veteran's April 1968 discharge examination is negative for any complaints, findings or diagnosis of any chronic respiratory disability.  

However, a June 2002 private Pulmonary Function Test (PFT) from South Baldwin Regional Medical Center notes that he underwent the test because of complaints of shortness of breath and evaluation for chronic obstructive pulmonary disease (COPD).  There was no post bronchodilator assessment.  Before bronchodilators, spirometry demonstrated a normal FVC.  There was a normal ventilator capacity with an FEV1 of 88 percent of predicted with airflow obstruction present in the large and small airways.  There was no bronchodilator assessment.  The MVV was reduced out of proportion to the FEV1 for extrathoracic factors.  Lung volumes demonstrated a normal TLC, moderate reduction in RV and mild reduction in FRC.  Diffusion capacity was mild reduced, however, there was difficulty achieving consistency on the DLCO and the examiner though the values may have been in error.  The summary indicated that full PFTs demonstrated a normal ventilator capacity, normal FVC, mild airflow obstruction present in the large and small airways, normal total lung capacity, mild reduction in diffusion which may be a technical error, and flow volume loop suggesting a mild airflow obstructive process.  There were no other PFTs for comparison.  

Given the possibility of a current airway obstruction and mild reduction in diffusion capacity, the Veteran should be afforded a VA examination to determine what, if any, current respiratory disability he has, and if so, whether it had its onset in service, or is otherwise related to any disease or injury in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran obtain a medical opinion from Dr. Fernandez regarding a link between the Veteran's in-service paratrooper jumps and his current lumbar and/or cervical spine condition as well as the arthritis of ankles, knees and shoulders.  In addition, if pertinent, the Veteran should complete an authorization to release information to VA form for any medical evidence in the possession of Dr. Fernandez that is pertinent to the claim.  Also, with appropriate authorization from the Veteran, contact Dr. Talbert and request that he provide an addendum to his September 2006 to include whether it is at least as likely as not, (a 50 percent or higher probability), more likely than not, or less likely than not, that the Veteran's current spine condition(s) resulted from the stresses of parachute jumping during service.  A complete rationale for all opinions is requested.  

2.  Advise the Veteran pursuant to 38 C.F.R. § 3.159(e) that records from Druid City Hospital could not be obtained.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.

3.  Ask the Veteran to provide places of treatment for back pain prior to, and after, treatment at Druid, up until 1987.  With appropriate authorization, obtain any records identified.  

4.  After completion of all the above steps, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of the Veteran's spine disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed disability of the lumbar and/or cervical spine, if found, was incurred as a result of parachute jumping or any other incident of active service.  The examiner should also opine as to whether it is less likely than not (less than a 50 percent probability) or at least as likely as not (50 percent probability or greater) that any claimed disability of the shoulder, knees and/or ankles, if found, was incurred as a result of parachute jumping or any other incident of active service; or, whether these disabilities are due to or aggravated by the disabilities of the spine.  

Importantly, the examiner's opinions should consider the Veteran's credible and competent statements as to his paratrooper assignments during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  In essence, the examiner is being asked to opine as to whether it is at least as likely as not that the type of disability from which the Veteran current suffers (and has suffered from since at least 1980) is the type of disability that is consistent with what is to be expected from someone with the type of military experiences described by the Veteran.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service trauma to the spine can possibly ultimately cause the post-service back and other joint conditions which had their onset after service, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of any current respiratory disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any claimed respiratory disability, if found, had its onset during service, or resulted because of any injury or disease that was incurred as a result of service, including but not limited to any possible asbestos exposure.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional PFT or other testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  In essence, the examiner is being asked to opine as to whether it is at least as likely as not that the type of disability from which the Veteran current suffers is the type of disability that is consistent with what is to be expected from someone with the type of military experiences described by the Veteran and based on a review of his STRs.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service illness or exposure to asbestos, if true, can possibly ultimately cause the post-service respiratory disability, if any, which had their onset after service, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner(s) if they are deficient in any manner.

7.  After any further development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


